Exhibit 10.20


CHANGE IN CONTROL, CONFIDENTIALITY
AND NON-COMPETE AGREEMENT


This Agreement is made as of November 12, 2007 (the “Effective Date”), between
Greater Community Bank (the “Bank”), a New Jersey commercial banking
corporation, Greater Community Bancorp (“GCB”), a New Jersey business
corporation (hereinafter collectively referred to as “the Company”) and Patricia
Arnold (the “Executive”).


WHEREAS, it is anticipated the Executive will be a valued employee of the
Company; and


WHEREAS, the Company desires to enter into this Agreement with the Executive to
provide the Executive with contractual assurances to induce the Executive to
remain as an employee of the Company notwithstanding the possibility, threat or
occurrence of a Change in Control (as defined below) of the Company, provided
that the Executive remains in the position of Chief Lending Officer at the time
of a Change in Control;


WHEREAS, the Company desires to enter into this Agreement with the Executive
regarding obligations of confidentiality and competition during and following
employment;


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and Company’s employment of Executive as an at-will employee,
the Executive and the Company agree as follows:


1.            Duties.  The Company hereby employs Executive, on an at-will
basis, as Chief Lending Officer with all powers and authority as are customary
to this position, and Executive hereby accepts employment with the
Company.  Executive shall have such executive responsibilities as is customary
with this position and as the Company’s Board of Directors shall from time to
time assign to her.  Executive agrees to devote her full time (excluding annual
vacation time), skill, knowledge, and attention to the business of the Company
and the performance of her duties under this Agreement.


2.            Change-In-Control.


a.            Change-In-Control defined.  As used in this Agreement, a “Change
in Control” means:


(1)            the acquisition by any person (other than GCB) of ownership or
power to vote more than thirty three and one third percent (33⅓%) of GCB’s or
the Bank’s voting stock;


(2)            the acquisition by any person (other than GCB) of the control of
the election of a majority of GCB’s or the Bank’s directors;


(3)            the exercise of a controlling influence over the management or
policies of GCB or the Bank by any person (other than GCB) or by persons acting
as a group within the meaning of §13(d) of the Securities Exchange Act of 1934;
or


(4)            during any period of two consecutive years, individuals who at
the beginning of such two (2) year period constitute the Board of Directors of
GCB (the “Company Board”) (the “Continuing Directors”) cease for any reason to
constitute at least two-thirds (⅔) thereof, provided that any individual whose
election or nomination for election as a member of the Company Board was
approved by a vote of at least two-thirds (⅔) of the Continuing Directors then
in office shall be considered a Continuing Director.


It is the understanding of the parties that the merger or consolidation of the
Bank with one or more banking subsidiaries of GCB shall not be considered a
“Change in Control” for purposes of this Agreement.


b.            “Person” defined.  As used in this Agreement, the term “person”
means an individual (other than the Executive), corporation, partnership, trust,
association, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or any other form of entity not specifically listed herein.

 
90

--------------------------------------------------------------------------------

 

c.            “Just Cause”.  As used in this Agreement,“Just Cause” shall exist
when there has been a determination by GCB’s or the Bank’s Board of Directors in
its sole discretion that there shall have occurred one or more of the following
events with respect to the Executive:


(1)            dishonesty arising from or relating to Executive’s position;


 
(2)
willful commission of an act that causes or that probably will cause economic
damage to the Company or injury to their business reputation arising from or
relating to Executive’s position;



(3)            misconduct arising from or relating to Executive’s position;


(4)            breach of fiduciary duty;


 
(5)
failure to perform stated duties;



 
(6)
violation of any law, rule or regulation (other than traffic violations or
similar offenses) or final cease and desist order; or



(7)            breach of any provision of this Agreement.


d.            Involuntary Termination After Change in Control.  Notwithstanding
any provision herein to the contrary, if, in connection with or within twelve
(12) months after any “Change in Control” of the Company, the Executive’s
employment under this Agreement is terminated by the Company without the
Executive’s prior written consent and for a reason other than Just Cause, the
Executive shall be paid an amount equal to two (2) times her base annual salary,
less that amount of base salary actually paid after the Change in Control and
subject to ordinary tax withholdings, provided Executive executes a waiver and
release agreement regarding employment related claims in a form satisfactory to
the Company; however, Executive will not receive this payment if the Company was
placed in conservatorship or receivership in connection with such Change in
Control and the Board of Directors of the Company determines in good faith that
the Change in Control was directed by or otherwise required by the FDIC.  In no
event, may the aggregate amount payable hereunder equal or exceed the difference
between (i) the product of 2.99 times the Executive’s “base amount” as defined
in Section 280G(b)(3) of the Code and regulations promulgated thereunder, and
(ii) the sum of any other parachute payments (as defined under Section
280G(b)(2) of the Code) that the Executive receives on account of the change in
control.  Such amount shall be paid in a lump sum, less applicable tax
withholdings within ten (10) days of the effective date of the waiver and
release agreement.


e.            Voluntary Termination After Change in Control.  Notwithstanding
any other provision of this Agreement to the contrary, the Executive may
voluntarily terminate his employment under this Agreement within twelve (12)
months following a Change in Control of GCB or the Bank if “Good Reason” for
such termination exists that is not corrected within 30 days following written
notice thereof to the Company by the Executive, such notice to state with
specificity the basis upon which Good Reason exists.  In the event, Good Reason
exists and it is not corrected, the Executive shall thereupon be entitled to
receive the payment described in Paragraph 2(d) of this Agreement once again
provided that Executive executes waiver and release agreement regarding
employment related claims in a form satisfactory to the Company; however,
Executive will not receive this payment if the Company was placed in
conservatorship or receivership in connection with such Change in Control and
the Board of Directors of the Company determines in good faith that the Change
in Control was directed by or otherwise required by the FDIC.  For purposes of
this Agreement, “Good Reason” shall mean, unless done with the consent of the
Executive, the assignment of duties materially inconsistent with the Executive’s
position as the Chief Lending Officer or her duties and responsibilities
immediately prior to the Change in Control; or a material reduction in the
Executive’s base salary as in effect at the time of the Change in Control; or
the Company’s requiring the Executive to be based anywhere other than within
thirty (30) miles of the Executive’s office location at the time of the Change
in Control, except for required travel on the Company’s business to an extent
substantially consistent with the Executive’s business travel obligations for
her position.


f.            Tax Issues.  In the event that the severance benefits payable to
the Executive under this section or any other payments or benefits received or
to be received by the Executive from the Company (whether payable pursuant to
the terms of this Agreement, any other plan, agreement or arrangement with the
Company) or any corporation (“Affiliate”) affiliated with the Company within the
meaning of Section 1504 of the Internal Revenue Code of 1986, as amended (the
“Code”), in the advice of tax counsel selected by the Company and reasonably
acceptable to the Executive, constitute “parachute payments” within the meaning
of Section 280G(b)(2) of the Code, such severance benefits shall be reduced to
an amount the present value of which (when combined with the present value of
any other payments or benefits otherwise received or to be received by the
Executive from the Company (or an Affiliate) that are deemed “parachute
payments”) is equal to $1 less than the total amount permitted under Section
280(b)(2) without triggering such tax, notwithstanding any other provision to
the contrary in this Agreement.  The severance benefits shall not be reduced to
the extent that (A) the Executive shall have effectively waived her receipt or
enjoyment of any such

 
91

--------------------------------------------------------------------------------

 

payment or benefit which triggered the applicability of this section, or (B) in
the opinion of tax advisor, the severance benefits (in their full amount or as
partially reduced, as the case may be) plus all other payments or benefits which
constitute “parachute payments” within the meaning of Section 280G(b)(2) of the
Code are reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4) of the Code, and such payments are deductible by
the Company.  The Base Amount shall include every type and form of compensation
includable in the Executive’s gross income in respect of her employment by the
Company (or an Affiliate), except to the extent otherwise provided in temporary
or final regulations promulgated under Section 280G(b) of the Code.  For
purposes of this section only, a Change in Control shall have the meaning of a
“change in ownership or control” as set forth in Section 280G(b) of the Code and
any temporary or final regulations promulgated thereunder.  The present value of
any non-cash benefit or any deferred cash payment shall be determined by the
Company’s independent auditors in accordance with the principles of Sections
280G(b)(3) and (4) of the Code.


In the event that Section 280G, or any successor statute, is repealed, this
Section shall cease to be effective on the effective date of such repeal.  The
parties to this Agreement recognize that regulations or interpretations under
Section 280G of the Code may affect the amounts that may be paid under this
Agreement and agree that, upon issuance of such regulations or interpretations,
this Agreement may be deemed modified as in good faith deemed necessary in light
of the provisions of such regulations to achieve the purposes of this Agreement,
and that consent to such modifications shall not be unreasonably withheld.


3.            Confidentiality of Information.


a.            As used herein, the term “Confidential Information and Materials”
refers to all information which derives independent economic value from not
being generally known outside the Company and belongs to, is used by or is in
the possession of the Company, including without limitation information
concerning the Company’s products, strategic plans, pricing, cost data and cost
structures, training methods and programs, Executive performance and
compensation information, computer pass wording, recruiting, know-how, research
and development, operation or financial status of the Company, the names or
addresses of any of the Company’s customers, borrowers and depositors, any
information concerning or obtained from such customers, borrowers and depositors
and other confidential technical or business information and data and any
background data that suggest any of the foregoing plans and programs.
Confidential Information shall not include any information that the Executive
can demonstrate is in the public domain by means other than disclosure by the
Executive, but shall include non-public compilations, combinations or analyses
of otherwise public information.


b.            Executive hereby acknowledges that all of the Confidential
Information and Materials are and shall continue to be the exclusive proprietary
property of the Company, whether or not prepared in whole or in part by the
Executive and whether or not disclosed to or entrusted to the custody of the
Executive. Executive further acknowledges that all Confidential Information and
Materials (to which Executive will have access or which Executive will learn
during the Executive’s employment) will be disclosed to Executive solely by
virtue of the Executive’s employment with the Company and solely for the purpose
of assisting Executive in performing the Executive’s duties for the Company.  


c.            The Company will as part of the employment of Executive make
available Confidential Information and Materials as defined above, provided that
Executive agrees that Executive will not, either during the course of the
Executive’s employment with the Company or for two (2) years thereafter,
disclose any Confidential Information or Materials of the Company, in whole or
in part, to any person or entity outside The Company, for any reason or purpose
whatsoever, unless the Company shall have given its written consent to such
disclosure. Executive further agrees that the Executive shall not during the
period set forth above use in any manner other than for and in the course of
Executive’s furtherance of the Company’s business, any Confidential Information
or Materials of The Company for Executive’s own purposes or for the benefit of
any other person or entity except the Company, whether such use consists of the
duplication, removal, oral use or disclosure, or the transfer of any
Confidential Information or Materials in any manner, or such other unauthorized
use in whatever manner, unless the Company shall have given its prior written
consent to such use. The restrictions set forth in this paragraph are in
addition to and not in lieu of any obligations of Executive provided by law with
respect to the Company’s Confidential Information and Materials, including any
obligations Executive may owe under statutes governing trade secrets.


4.            Non-competition and Inventions.


a.            During the period of employment of Executive and for a period of
one year after Executive’s termination of employment for any reason, Executive
shall not directly or indirectly:


(i)            Be employed by, engaged in or participate in the ownership,
management, operation or control of, or act in any advisory or other capacity
for, any Competing Entity which conducts its business within the Territory (as
the terms Competing Entity and Territory are hereinafter defined); provided,
however, that notwithstanding the foregoing, Executive may make solely passive
investments in any Competing Entity the common stock of which is “publicly held”

 
92

--------------------------------------------------------------------------------

 

and of which Executive shall not own or control, directly or indirectly, in the
aggregate securities which constitute 5% or more of the voting rights or equity
ownership thereof;


(ii)            solicit or divert any business or any customer from the Company
or assist any person, firm or corporation in doing so or attempting to do so;


(iii)            cause or seek to cause any person, firm or corporation to
refrain from dealing or doing business with the Company or assist any person,
firm or corporation in doing so; or


(iv)            solicit for employment, or advise or recommend to any other
person that they employ or solicit for employment or retention as an employee or
consultant, any person who is an employee of, or exclusive consultant to, the
Company.


For purposes of this Section, the term “Competing Entity” shall mean any entity
which is a bank holding company, bank, savings association or mortgage company,
or which is presently or hereafter engaged in the business of offering products
or services competing with those offered by the Company or any of its banking
subsidiaries in Passaic County and Bergen County, New Jersey.  The term
“Territory” shall mean Passaic County and Bergen County, New
Jersey.  Notwithstanding anything in the above to the contrary, Executive may
engage in the activities set forth in Section 4(a)(i) hereof with the prior
written consent of the Company.  In determining whether a specific activity by
Executive for a Competing Entity shall be permitted, the Company will consider,
among other things, the nature and scope of i) the duties to be performed by
Executive, and ii) the business activities of the Competing Entity at the time
of Executive’s proposed engagement by such entity.


b.            Executive acknowledges and agrees that the covenants set forth in
this Section are founded on valuable consideration and are reasonable and
necessary in all respects for the protection of the Company’s legitimate
business interests (including without limitation the Company’s confidential,
proprietary information and trade secrets and client good-will, which represents
a significant portion of the Company’s net worth and in which the Company has a
property interest).  Executive acknowledges and agrees that, in the event that
he breaches any of the covenants set forth in this Section, the Company may be
irreparably harmed and may not have an adequate remedy at law; and, therefore,
in the event of such a breach, the Company shall be entitled to injunctive
relief, in addition to (and not exclusive of) any other remedies (including
monetary damages) to which the Company may be entitled under law.  If any
covenant set forth in this Section is deemed invalid or unenforceable for any
reason, it is the Parties’ intention that such covenants be equitably reformed
or modified to the extent necessary (and only to such extent to) render it valid
and enforceable in all respects.  In the event that the time period and
geographic scope referenced above is deemed unreasonable, overbroad, or
otherwise invalid, it is the Parties’ intention that the enforcing court shall
reduce or modify the time period and/or geographic scope to the extent necessary
(and only to such extent necessary) to render such covenants reasonable, valid,
and enforceable in all respects.


c.            The Executive hereby sells, transfers and assigns to the Company
the entire right, title and interest of the Executive in and to all inventions,
ideas, disclosures and improvements, whether patented or unpatented, and
copyrightable materials, made or conceived by the Executive, solely or jointly,
or in whole or in part, during the period Executive is bound by this Agreement
which (i) relate to methods, apparatus, designs, products, processes or devices
sold, leased, used or under construction or development by the Company or any
subsidiary or (ii) otherwise relate to or pertain to the business, functions or
operations of the Company or any subsidiary, or (iii) arise (wholly or partly)
from the efforts of the Executive during the Term hereof in connection with her
performance of her duties hereunder.  The Executive shall communicate promptly
and disclose to the Company, in such form as the Company requests, all
information, details and data pertaining to the aforementioned inventions,
ideas, disclosures and improvements; and, whether during the term hereof or
thereafter, the Executive shall execute and deliver to the Company such formal
transfers and assignments and such other papers and documents as may be required
of the Executive to permit the Company to file and prosecute the patent
applications and, as to copyrightable material, to obtain copyright
thereon.  This provision does not relate to any invention for which (i) no
equipment, supplies, facilities or trade secret information of the Company was
used and which was developed entirely on the Executive’s own time and which does
not relate (A) directly to the business of the Company, or (B) to the Company’s
actual or demonstrably anticipated research or development; or (ii) does not
result in any work performed by the Executive for the Company.
 

5.            Miscellaneous.
 
a.            This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New Jersey, without reference to
principles of conflict of laws.  The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.  This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.
 


 
93

--------------------------------------------------------------------------------

 

b.            All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:


If to the Executive, to her address appearing on the records of the Company.


If to the Company:


Greater Community Bank
55 Union Blvd.
Totowa, New Jersey 07511


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


c.            The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.


d.            The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.


e.            The Executive’s or the Company’s failure to insist upon strict
compliance with any provisions hereof or any other provision of this Agreement
or the failure to assert any right the Executive or the Company may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for cause pursuant to this Agreement, shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.


f.            The Executive and the Company acknowledge that the employment of
the Executive by the Company is “at will” and the Executive’s employment may be
terminated by the Company or Executive at any time for any reason, in which case
the Executive shall have no further rights under this Agreement but her
obligations under it shall continue.


g.            This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.


h.            If the Company sells, leases, exchanges or otherwise disposes of,
in a single transaction or series of related transactions, all or substantially
all of its property and assets, or if the Company ceases to exist as a separate
entity as a result of a merger or otherwise, then the Company will, as a
condition precedent to any such transaction, cause effective provision to be
made so that the person or entity acquiring such property and assets or
succeeding to the business of the Company as the surviving entity of a merger or
otherwise, as applicable, becomes bound by, and replaces the Company under, this
Agreement.


6.            Injunctive Relief.  Executive acknowledges and agrees that
irreparable injury will result to the Company in the event Executive breaches
any covenant contained in this Agreement and that the remedy at law for such
breach will be inadequate.  Therefore, if Executive engages in any act in
violation of the provisions of this Agreement, the Company shall be entitled, in
addition to such other remedies and damages as may be available to it by law or
under this Agreement, to injunctive or other equitable relief to enforce the
provisions hereof.


7.            Waiver.  In exchange for the eligibility to receive the benefits
provided in this Agreement, Executive hereby waives any and all claims Executive
may have or assert against the Company and/or its employees, affiliates,
directors and agents (the “Released Parties”), whether known or unknown,
asserted or unasserted, arising out of your employment with the Company and
based on any fact or circumstance existing as of the effective date of this
Agreement, including (without limitation) all claims against any Released Party
based on any express or implied contract, any state or federal Constitutional
provision, any government regulations, any tort, any common law of any state,
and any waivable right or benefit provided by any federal, state, or local
discrimination or employment law or statute (including the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Family and Medical Leave Act, the New Jersey Law Against
Discrimination, the New Jersey Family Leave Act, and the New Jersey
Conscientious Employee Protection Act).  Executive is hereby advised to consult
with an attorney before signing this document.  Executive has up to twenty-one
(21) days from the date Executive received this document to consider this
offer.  If Executive chooses to sign the Agreement, Executive will have an
additional seven (7) days following the date of Executive’s signature to revoke
the Agreement and the Agreement shall not become effective or enforceable until
the revocation period has expired.  Any revocation must be in writing and must
be received by the Bank within the seven (7) day revocation period.  

 
94

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.







 
GREATER COMMUNITY BANK
                   
By:
/s/ Anthony M. Bruno, Jr
   
Anthony M. Bruno, Jr.
   
Chairman, President and
   
Chief Executive Officer
               
EXECUTIVE
               
/s/ Patricia Arnold
   
Patricia Arnold
   
Executive Vice President,
   
Chief Lending Officer

 
95
 

 
